     Case 3:19-cv-01742-W-MSB Document 30 Filed 10/15/20 PageID.106 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JAMES HOLLOWAY, et al.,                                Case No.: 19-CV-01742 W (MSB)
10                                        Plaintiffs,
                                                            ORDER GRANTING JOINT
11   v.                                                     MOTION TO DISMISS WITH
                                                            PREJUDICE [DOC. 29]
12   BUFFALO DENTAL
     MANUFACTURING COMPANY, INC.,
13
                                        Defendant.
14
15
              Parties have filed a joint motion to dismiss this action against the remaining
16
     Defendant, Buffalo Dental Manufacturing, Inc., with prejudice. [Doc. 29.] Good cause
17
     appearing, the Court GRANTS the joint motion. This action is dismissed WITH
18
     PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
19
     costs.
20
21
              IT IS SO ORDERED.
22
23   Dated: October 15, 2020
24
25
26
27
28

                                                        1
                                                                                  19-CV-01742 W (MSB)
